IN THE COMMONWEALTH COURT OF PENNSYLVANIA


R.F.M.,                                  :
                          Petitioner     :
                                         :
               v.                        :          No. 495 M.D. 2019
                                         :
Pennsylvania State Police,               :
                         Respondent      :



PER CURIAM                             ORDER


               NOW, January 6, 2022, upon consideration of Petitioner’s

application for reconsideration/reargument, the application is denied.